Citation Nr: 0500896	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for osteophytosis of 
the thoracolumbar spine.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for right carpal tunnel 
syndrome with right radial nerve decompression.

4.  Entitlement to service connection for left carpal tunnel 
syndrome with left radial nerve release.

5.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for residuals of flash burns to both eyes.





REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the RO in Togus, 
Maine, which denied service connection for osteophytosis of 
the thoracolumbar spine, depression, right carpal tunnel 
syndrome with right radial nerve decompression, left carpal 
tunnel syndrome with left radial nerve release and found that 
new and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for residuals of flash burns to both eyes.

In a statement from the veteran, dated March 2004, he raised 
an issue relating to service connection for radiation burns.  
That issue is not currently on appeal and is referred to the 
RO for appropriate action.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2004.  A transcript of that 
hearing is associated with the claims folder.

The issue of whether new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for residuals of flash burns to both 
eyes is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for osteophytosis of the thoracolumbar spine, depression, 
right carpal tunnel syndrome and left carpal tunnel syndrome 
and the VA has made reasonable efforts to develop such 
evidence.

2.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability.  

3.  Osteophytosis of the thoracolumbar spine is not a 
disorder of service origin or attributable to any incident 
therein.  

4.  Depression is not a disorder of service origin or 
attributable to any incident therein.  

5.  Right carpal tunnel syndrome with right radial nerve 
decompression is not a disorder of service origin or 
attributable to any incident therein.  

6.  Left carpal tunnel syndrome with left radial nerve 
release is not a disorder of service origin or attributable 
to any incident therein.  


CONCLUSIONS OF LAW

1.  Osteophytosis of the thoracolumbar spine was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Right carpal tunnel syndrome with right radial nerve 
decompression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Left carpal tunnel syndrome with left radial nerve 
release was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 2003 Statement of the Case and March 2004 
Supplemental Statement of the Case, and August 2002, 
September 2002, October 2002, December 2002 and March 2003 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in August 2002, September 2002, October 2002, December 
2002 and March 2003, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
these letters, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Additionally, the Board notes that several letters, including 
an August 2002 and October 2002 letter were sent by the VA to 
White Mountain Mental Health, Central Maine Orthopeadics and 
Lancaster Clinic asking them to provide the VA with any 
treatment records pertaining to services rendered to the 
veteran.  No response was received from the medical 
facilities.  In August 2002, October 2002 and December 2002 
the VA notified the veteran that it had not received medical 
records from any of the above listed facilities and asked for 
his assistance with obtaining his medical records.  The 
veteran's representative submitted various medical records; 
however, to date, no medical records have been received from 
these facilities.  It should also be noted that no new 
medical evidence was provided by the veteran at his September 
2004 Travel Board hearing.  The Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Also, the Board notes that the veteran is in receipt of 
Social Security Disability benefits from the State of Maine.  
In August 2002, the RO received the veteran's Social Security 
records from the veteran's representative.  Based on this 
submission of records, the Board has concluded that it is in 
receipt of all the veteran's medical records used to render a 
decision regarding his Social Security benefits and the Board 
has fulfilled its duty as provided by the VCAA.  

Factual Background

The veteran served on active duty from August 1977 to July 
1981.

Service medical records show that on medical examination 
performed for enlistment purposes in November 1976, the 
veteran's spine, psyche and upper extremities were listed as 
normal.  In a report of medical history completed in November 
1976, he denied a history of recurrent back pain or 
depression.  In a July 1979 emergency department record, the 
veteran presented after involvement in a motor vehicle 
accident.  He reported that he hit his back, shoulder and 
head and he experienced some amnesia but no loss of 
consciousness.  The diagnosis was blunt trauma to the head 
and trunk.  In a treatment note approximately six days later, 
he presented with complaints of low back pain.  He gave a 
history of a motor vehicle accident and noted that in 1978, 
he injured his back while lifting.  The diagnosis was muscle 
spasm and the examiner concluded that the veteran was 
overweight.  In a treatment note dated May 1980, the veteran 
reported low back pain without radiation for approximately 
seven weeks.  The diagnosis was lumbosacral strain.  A May 
1980 X-ray study of his lumbosacral spine showed indentations 
in several of the vertebral articulating plates, which looked 
like Schmorl's nodes.  In a separation examination dated May 
1981, his spine, psyche and upper extremities were listed as 
normal and a report of medical history denied any history of 
recurrent back pain or depression.  

A November 1982 reenlistment examination, showed the 
veteran's spine, psyche and upper extremities as normal and a 
report of medical history denied any history of recurrent 
back pain or depression.  

Private medical records from Weeks Medical Center, dated 
October 1989 to April 1991, reflect treatment for a back 
disorder.  Specifically, in an October 1989 treatment note, 
the veteran explained that he injured his back approximately 
six days ago while at work attempting to lift a tire.  An X-
ray study of the veteran's lumbar spine, completed in October 
1989, revealed early degenerative osteoarthritis and disc 
space narrowing at L5-S1.  He began physical therapy sessions 
for his back in November 1989 and continued until 1990.  A 
computerized tomography (CT) scan of the his spine, dated 
December 1989, was normal.

Private medical records from the Spine Institute of New 
England and University Health Services, dated August 1990 to 
March 1991, reflect continuing treatment of the veteran for 
back pain.  These records, along with those referenced above, 
contain nothing to suggest that a link exists between the 
back disorder under treatment and the veteran's military 
service or any event therein.  Rather they reflect that when 
the veteran was seen in August 1990, it was reported that he 
had "no previous history of back problems" until the 
October 1989 injury.    

VA outpatient treatment notes dated August 1993 to February 
1996, reveal continuing treatment for depression.  During an 
August 1993 psychosocial evaluation, the veteran complained 
of frustration due to the fact that he was unemployed along 
with financial stress.  The pertinent Axis I diagnosis was 
severe depression.  A Global Assessment of Functioning (GAF) 
score of 45 was assigned.

Private treatment records dated March 1997 to December 1999, 
reflect treatment for carpal tunnel syndrome.  In March 1997, 
the veteran presented with complaints of numbness in his 
right hand.  He gave a history of the pain originating 
several years ago but noted that the pain had increased in 
the past six months.  He underwent left carpal tunnel release 
in December 1997 and right radial nerve decompression in 
April 1998.

During a May 2002 disability examination, the veteran gave a 
history of injuring his back in "1978" while employed at a 
tire center.  He then reported prior treatment of his back at 
the Spine Institute in Vermont for 10 to 12 weeks and noted 
that he returned to work in 1991.  He reported that he 
experienced back problems since 1991.  Additionally, he noted 
problems with his wrists which included random spasms.  The 
pertinent diagnostic impressions were severe carpal tunnel 
syndrome, with limitation of range of motion in the right 
upper extremity greater than in the left upper extremity and 
morbid obesity.     

VA outpatient treatment notes dated December 2002 to December 
2003 reflect treatment for a variety of conditions, including 
low back pain and depression.  In December 2002, the veteran 
presented at the VA mental health clinic and reported pain in 
his arms and back and stated that he was depressed primarily 
because he could not work.  The pertinent diagnostic 
impressions were mood disorder, not otherwise specified and 
chronic pain.  Remaining treatment records show continuing 
treatment for mood disorder and chronic pain.     

During a VA examination in June 2003, the veteran presented 
with complaints of pain in the lumbosacral area.  He reported 
that the pain was persistent and it alternated in intensity 
from a "four" to an "eight."  When he experienced acute 
episodes, such lasted from several days to several hours and 
required bedrest.  The diagnosis was extensive osteophytosis 
of the thoracolumbar spine.  The examiner opined that it was 
at least as likely as not that the veteran's current back 
conditions were not caused by military service.  A June 2003 
X-ray study of the veteran's lumbosacral spine revealed 
extensive osteophytosis along the included thoracolumbar 
spine.

VA outpatient treatment records dated October 2003 to June 
2004, show treatment for multiple disorders.  Specifically, 
mental health notes dated in November 2003, February 2004 and 
June 2004, reflect treatment for post-traumatic stress 
disorder (PTSD) and depression, not otherwise specified.  

In February 2004, the veteran underwent a VA examination of 
his peripheral nerves.  The examiner noted that after 
reviewing all the veteran's medical records, the mechanisms 
of the veteran's injuries [in service] were not consistent 
with the diagnosis of carpal tunnel syndrome.  An X-ray study 
of the left hand, performed in conjunction with the VA 
examination, was unremarkable and an X-ray study of the right 
hand, also performed in conjunction with the VA examination, 
noted an old healed fifth metacarpal fracture.  

During the veteran's September 2004 Travel Board hearing, he 
testified that he first injured his back while in service 
when he was stationed on the USS Albacore.  He recalled 
passing a piece of oak to a fellow soldier.  However the 
fellow soldier lost his grip of the oak and when the veteran 
caught it, he twisted and wrenched his back.  He reported 
seeking treatment at the dispensary and was informed that he 
had pulled a muscle.  After his separation from service, he 
did not seek treatment again for his back until approximately 
1987.  In regards to bilateral carpal tunnel syndrome, he 
testified that he first experienced a tingling in his hand 
while in service when he hammered nails during the fixing of 
submarines.  He reported undergoing carpal tunnel surgery in 
1996.  In regards to depression, he reported that he first 
sought treatment in 1992 or 1993.  He experienced nightmares 
pertaining to his time in service and would awake in a cold 
sweat.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Osteophytosis of the Thoracolumbar Spine

The veteran contends that he incurred a back disorder in 
service.  

Service medical records show that the veteran complained of 
back pain.  In a treatment note dated July 1979 he 
experienced back pain after a motor vehicle accident and gave 
a history of back pain beginning in 1978 after lifting.  In 
May 1980, he again complained of recurrent low back pain and 
was diagnosed with a lumbosacral strain.  On separation 
examination in May 1981, no complaints of back pain were 
noted.

The first post-service evidence of a back disorder is dated 
in October 1989, at which time the veteran reported that he 
injured his back while attempting to lift a tire at work.  
From information contained on the private medical records, it 
is clear that such injury was the subject of a workers' 
compensation claim.  

During a VA examination in June 2003, the examiner opined 
that it was at least as likely as not that the veteran's 
current back conditions were not caused by military service. 

Essentially, the record shows that the veteran was treated on 
several occasions during service for complaints of low back 
pain that apparently resolved with treatment.  No complaints 
or findings of a low back disability were noted at service 
discharge.  The earliest indication in the record of back 
complaints is not dated until October 1989, 8 years after 
separation from service.  The evidence presented does not 
demonstrate continuity of back complaints or symptomatology 
since service or show that the current back disability is 
etiologically linked to the complaints noted in military 
service.    

The veteran has asserted that he incurred a back disorder as 
a result of his active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current back disorder, diagnosed as osteophytosis 
of the thoracolumbar spine, is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Depression

Service medical records are negative for a diagnosis, 
manifestations or treatment of depression.
 
There is no evidence of depression dated within the first 
post-service year.  Post-service medical records are negative 
for depression until an August 1993 psychosocial evaluation 
in which the veteran was diagnosed with severe depression, 
approximately 12 years after separation from service.
 
In summary, the veteran has not submitted any probative 
evidence to demonstrate continuity of symptomatology since 
service, and has not submitted medical evidence demonstrating 
that his depression is linked to service.  The veteran has 
asserted that he incurred depression as a result of his 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's depression is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for depression.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Carpal Tunnel Syndrome with Right Radial Nerve 
Decompression and 
Left Carpal Tunnel Syndrome with Left Radial Nerve Release 

Service medical records are negative for a diagnosis, 
manifestations or treatment of bilateral carpal tunnel 
syndrome.
 
There is no evidence of bilateral carpal tunnel syndrome 
dated within the first post-service year.  Post-service 
medical records are negative for bilateral carpal tunnel 
syndrome until a March 1997 private treatment report in which 
the veteran first presented with complaints of numbness in 
his right hand.  This report is dated approximately 16 years 
after his separation from service.  He subsequently underwent 
left carpal tunnel release surgery in December 1997 and right 
radial nerve decompression surgery in April 1998.
 
In summary, the veteran has not submitted any evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
bilateral carpal tunnel syndrome is linked to service.  The 
veteran has asserted that he incurred bilateral carpal tunnel 
syndrome as a result of his service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's bilateral carpal tunnel syndrome is linked to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right carpal tunnel syndrome with right radial 
nerve decompression and service connection for left carpal 
tunnel syndrome with left radial nerve release.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for osteophytosis of the 
thoracolumbar spine is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for right carpal tunnel 
syndrome with right radial nerve decompression is denied.

Entitlement to service connection for left carpal tunnel 
syndrome with left radial nerve release is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  With respect to notice, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

During the veteran's September 2004 Travel Board hearing, he 
indicated undergoing continuing private treatment for his 
eyes for essentially the same symptoms of dryness and loss of 
vision he had in service after the flashburn injury.  He 
specifically identified his treating physician as Dr. Cameron 
and indicated that his approximate date of treatment was in 
the summer of 2004.  A remand is required so that the RO may 
attempt to obtain these records as provided by the VCAA.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. 
Principi and Charles v. Principi, and 
any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for his eye disorder and 
which have not already been made part 
of the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including records from 
Dr. Cameron, dated 2004 to the present.  
All attempts to procure records should 
be documented in the file.  

If the RO cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran 
should be informed of failed attempts 
to procure records in order that he be 
provided the opportunity to submit any 
records.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


